Title: To John Adams from James Monroe, 3 June 1811
From: Monroe, James
To: Adams, John



Sir
Washington June 3. 1811.

I have had the honor to receive your letter of the 25. ulto. in which you are so good as to express a wish for my success in the discharge of the duties of the important & difficult office, to which I have been lately appointed by the President. For this obliging communication I beg you to accept my sincere acknowledgment. Permit me to reciprocate this friendly sentiment in your favor, & to assure you that I most earnestly hope that you may enjoy the residue of your days, all the satisfaction and happiness of which our nature is susceptible.
I have the honor to be with great / respect your obt servant

Jas Monroe